Citation Nr: 0531348	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-30 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for endometriosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from July 1991 to July 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

Under cover of letter dated in July 2005, the Board received 
additional medical evidence from the veteran and her 
authorized representative accompanied by a waiver of the RO's 
right to initial consideration of the new evidence.  38 
C.F.R.    §§ 19.9, 20.1304(c) (2005).  Accordingly, the Board 
will consider the new evidence in the first instance in 
conjunction with the issue on appeal.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate her
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence of record shows that the veteran 
entered service with  endometriosis, which is noted on her 
entrance examination.   

3.  The competent medical evidence of record shows that the 
veteran's pre-existing endometriosis underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  






CONCLUSION OF LAW

Endometriosis was not aggravated during active service.  38 
U.S.C.A. §§ 1110, 1153, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.306(a),(b) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in March 2001, the RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  The March 2001 VCAA notice advised the veteran of what 
the evidence must show to establish entitlement to service-
connected compensation benefits.  A follow-up VCAA letter was 
mailed to the veteran in March 2004.  Therein, the RO
specifically requested that the veteran provide any evidence 
in her possession that pertained to her claim.  38 C.F.R. 
§ 3.159(b)(1) (2005).  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While notice that the 
veteran should submit to the RO any evidence in her 
possession that pertained to her claim in the March 2004 VCAA 
notice was not given prior to the first AOJ adjudication of 
the claim, the case was reconsidered again in October 2004 
and the Supplemental Statement of the Case (SSOC) was 
provided to the veteran.  Also, the Board notes that the 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Therefore, notwithstanding Pelegrini, to 
decide the claim would not be prejudicial error to the 
veteran. 
 
In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the April 
2002 rating decision, July 2003 Statement of the Case (SOC), 
and October 2004 SSOC, which included a discussion of the 
facts of the claim, notification of the basis of the 
decision, and a summary of the evidence used to reach the 
decision.  The July 2003 SOC provided the veteran with notice 
of laws and regulations pertinent to her claim, including the 
law and implementing regulations of the VCAA.  The Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records.  The RO 
afforded the veteran a VA gynecological examinations in 
September 2001 and April 2004, and obtained a medical opinion 
on the question of whether the veteran's pre-existing 
endometriosis was aggravated in service.  The RO obtained VA 
treatment records.  Lastly, the RO scheduled the veteran for 
a travel board hearing, which was held before the undersigned 
Veterans Law Judge in February 2005.  The veteran has not 
made the RO or the Board aware of any other evidence relevant 
to her appeal that needs to be obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to her 
claim.  Accordingly, the Board will proceed with appellate 
review.     


Evidence

The service medical records included pre-service private 
treatment records that showed that the veteran was diagnosed 
with endometriosis in 1987, when she presented with 
complaints of right lower quadrant pain that had been present 
for the past two weeks.  She reported that her periods were 
irregular and that spotting would occur.  The private 
treatment records indicated that the veteran underwent a 
diagnostic dilation and curettage and that the postoperative 
diagnosis was "endometriosis with right ovarian large mass 
at cystic pole probably consistent with endometrioma."  

The September 1990 service entrance examination report noted 
the veteran's history of endometriosis for which she received 
a waiver in 1991.  Additionally, the September 1990 service 
Report of Medical History prepared in connection with the 
entrance examination, showed that the veteran reported that 
she was on birth control pills, that she had no problems, 
that she had a normal menstrual cycle, and that she 
experienced no dysmenorrheal.  A September 1990 Report of 
Medical Examination/Treatment (prepared by the same physician 
who diagnosed the veteran with endometriosis in 1987) noted 
that the veteran had a history of mild endometriosis that was 
now asymptomatic having been resolved with birth control pill 
(Lo Ovral) suppression.   

An October 1990 service medical record showed that the 
veteran was seen in the Infertility Clinic of the Naval 
Hospital on consult for an evaluation of her endometriosis 
history.  The service examiner noted that the veteran 
reported that she had been treated with oral contraceptive 
pills since 1987, and that the pain had resolved after she 
started on the pills.  The veteran indicated that she had a 
regular menstrual cycle while on the pills with minimal to no 
dysmenorrheal.  The examiner provided an assessment of 
"history of endometriosis."  The examiner added that the 
veteran had been asymptomatic while on oral contraceptive 
suppression.  The examiner indicated that the examination 
revealed no "palpable disease" except for possible 
thickening on the right uterosacral ligament.  

The examiner explained that endometriosis was where 
endometrial tissue was found outside of the uterine cavity.  
The examiner noted that this tissue was benign histologically 
but it behaved in a progressive invasive manner and could 
become widely disseminated.  The examiner maintained that the 
amount of tissue present did not correlate with symptoms as 
more tissue did not equal more symptoms, rather, many 
believed that an inverse relationship existed.  The examiner 
further maintained that the natural history of the disease 
was quite variable with a spectrum ranging from the totally 
asymptomatic patient to the patient who was crippled with 
pain throughout her life despite multiple medical and/or 
surgical treatments.  The examiner acknowledged that it was 
not possible to determine where on this spectrum the veteran 
fell and reiterated that the veteran was currently 
asymptomatic on oral contraceptives.  The examiner added that 
the veteran might continue to be symptom free or that she 
might develop incapacitating symptoms.  The examiner 
concluded that the veteran's endometriosis clearly existed 
before her entry into service.   The Board notes that 
thereafter the veteran's pre-existing condition was waived 
and she was found fit for active duty in September/October 
1991.

A May 1992 service medical record showed that the veteran 
presented for her annual gynecological examination.  The 
examination revealed no evidence of active endometriosis.  It 
was noted that the veteran continued to use Lo Ovral.  A July 
1993 record on the veteran's annual gynecological examination 
noted that the examination was normal.  The veteran 
complained that she was starting to experience mild symptoms 
of premenstrual syndrome and cramping.  It was noted that the 
veteran should return in one year and that she should 
continue to take the oral contraceptive pills.  An August 
1994 record on the veteran's annual gynecological examination 
noted no relevant complaints.  A July 1995 record on the 
veteran's annual gynecological examination noted that the 
veteran continued to take Lo Ovral for her endometriosis.  No 
complaints were noted, and the examination was within normal 
limits.  The August 1995 Report of Medical Examination and 
Report of Medical History noted the veteran's history of 
endometriosis and indicated that she was asymptomatic on oral 
contraceptive pills.  On the August 1995 Officer Physical 
Examination Questionnaire, the veteran reported a response 
that she seldom experienced irritability in association with 
premenstrual syndrome.  The June 13, 1996 separation 
examination report and Report of Medical History noted that 
the veteran's symptoms were controlled on oral contraceptive 
pills.  On the June 13, 1996 Officer Physical Examination 
Questionnaire, the veteran reported a response that she 
seldom experienced irritability, which the examiner noted in 
turn was associated with premenstrual syndrome and not 
considered disabling.  It was noted that the veteran 
continued to take Lo Ovral.  

An Emergency Care and Treatment record showed that the 
veteran presented in the clinic on June 26, 1996 with the 
complaint of lower abdominal cramping since 8:00 am.  She 
indicated that she had just started her period but she had 
never had cramps that bad.  She reported that at the time of 
onset she was driving to the hospital but she was not able to 
continue due to the pain.  She was prescribed Motrin for the 
duration of her period.  The examiner noted an 
assessment/diagnosis of premenstrual syndrome with history of 
endometriosis.  It was noted that the veteran was released to 
full duty and that her condition upon her release was 
improved.  

The DD Form 214 showed that the veteran was discharged from 
service on July 31, 1996. 

Records from Dr. B.M. dated from February 1997 to March 1999 
included an April 1997 record that indicated that the veteran 
continued to take Lo Ovral.  It was noted that Dr. B.M. and 
the veteran had a lengthy discussion on her endometriosis.  A 
July 1998 record noted that the veteran had been in the 
Reserves for the past year and that she was going to go back 
on active duty.  The veteran reported that she had needed a 
letter that explained that she was asymptomatic from her 
endometriosis in the past to remain on active duty so a 
recruiter had recommended that she obtain another letter.  
Dr. B.M. noted that the veteran had been fitted for a 
diaphragm in July 1998.  Dr. B.M. added that the veteran had 
been on an oral contraceptive pill for 11 years but 
discontinued its use three weeks ago at which time the 
veteran noticed within 24 hours a sharp twinge in her right 
lower quadrant that lasted 10 days after her period; 
otherwise, she had had no symptoms and she was never disabled 
by the pain.  Dr. B.M. provided an assessment of history of 
mild endometriosis.  Dr. B.M. indicated that she would write 
the letter.  A December 1998 record noted that the veteran 
presented for a follow-up on her endometriosis. Dr. B.M. 
related that the veteran continued to complain of monthly 
right lower quadrant twinge that lasted one to two days.  The 
veteran indicated that she did not experience pain before or 
during her period.  Her menstrual cycle was 28 days and her 
period lasted three to four days; pain usually occurred 
around the 14th day of her menstrual cycle.  Dr. B.M. noted 
an assessment of "no abnormal pelvic pain."  Lastly, a 
January 1999 record indicated that the veteran reported that 
her "intermittent mild" right lower quadrant pain went away 
over the past couple of days with the advent of her 
pregnancy.  

Records from Dr. G.C. dated from March 1999 to December 2001 
included a September 1999 record that noted that the 
veteran's period was regular, that there was no 
intermenstrual bleeding, and that there was no postcoital 
bleeding.  Records dated in June, July, and August of 2000 
noted complaints of cramping and spotting/clotting, but in 
connection with an early pregnancy that eventually resulted 
in a miscarriage.  A December 2001 record noted that the 
veteran's period was regular and that there was no abnormal 
uterine bleeding.  

In an August 2001 statement, the veteran reported that there 
could have been an association between her increased symptoms 
and increased stress in service. 

The September 2001 VA gynecological examination report showed 
that the veteran reported a history of endometriosis 
diagnosed in "1998," with heavy painful menses and 
increased premenstrual syndrome.  She noted that she had been 
treated with low dose oral contraception pills with relief.  
The examiner provided a diagnosis of endometriosis.  

VA treatment records dated from August 2002 to September 2004 
included an August 2002 record that noted that the veteran 
complained of "cyclic depressed moods related to [her] 
menstrual cycle."  It was noted that the veteran had 
premenstrual syndrome one and one-half week before her 
period.  A June 2004 record noted that the veteran reported 
that she had had continual problems every month with 
irregular periods previously controlled with Lo Ovral.  She 
complained of premenstrual syndrome/irritability.   She 
indicated that she last used oral contraceptive pills in 
1998.  It was also noted that the veteran remained in the 
Reserves.  Registered Nurse, S.Y., indicated that the veteran 
would be placed on Lo Ovral again as its use in the past 
occurred without complications.  Records dated in August and 
September 2004 noted that the veteran continued to be 
prescribed Lo Ovral.  

In a February 2003 letter, Dr. G.C. reported that the veteran 
had suffered from endometriosis since the age of 25.  Dr. 
G.C. maintained that the veteran's condition had worsened in 
service and at that time consisted of severe abdominal pain 
and significant premenstrual symptoms.  Dr. G.C. noted that 
the veteran was treated with oral contraceptives from the age 
of 25 to 36.  Dr. G.C. indicated that the veteran 
discontinued birth control pills at the age of 36 while 
attempting to conceive.  Dr. G.C. reported that the veteran 
had been able to successfully conceive, that she had two 
healthy term deliveries, and that she was presently pregnant 
with her third child.  Dr. G.C. explained that endometriosis 
could often lead to infertility; however, up to 70 percent of 
women with endometriosis were able to successfully conceive.  
Dr. G.C. added that often women with the most significant and 
disabling symptoms of endometriosis were able to become 
pregnant as well.  Dr. G.C. noted that fortunately the 
veteran's endometriosis had not affected her ability to 
conceive but indicated that this condition had affected the 
veteran physically for many years.  Dr. G.C. maintained that 
the veteran's endometriosis continued to cause her 
significant discomfort before and after each pregnancy.  Dr. 
G.C. explained that prior to the veteran's most recent 
pregnancy, she experienced severe dysmenorrheal, abnormal 
uterine bleeding, and debilitating premenstrual symptoms such 
as headaches, fatigue, mood swings, increased anxiety, and 
irritability.  

In a June 2003 statement, the veteran maintained that 
"before and between pregnancies" she had experienced severe 
cramping, severe mood shifts, irritability, and heavy 
periods.  She noted that these symptoms were consistent with 
endometriosis.   

The April 2004 VA gynecological examination report showed 
that the examiner (Dr. T.M.) reviewed the claims file.  The 
examiner related that the veteran reported on her pre-service 
history of endometriosis, its treatment with oral 
contraceptives, and the waiver she received for this 
condition upon her entrance into service.  The veteran 
further reported that she continued use of oral 
contraceptives during service.  She indicated that she became 
successfully pregnant in 1999, 2001, and 2003.  She 
complained that she experienced recurrent dysmenorrheal 
associated with irregular menses that she treated with 
ibuprofen as needed.  She also complained that she 
experienced menorrhagia and that she premenstrually 
experienced low back pain, fatigue, mood swings, food 
cravings, headaches, and irritability.  She had not tried any 
medications for her premenstrual disorder as yet but was 
considering a trial of Fluoxetine.  She had not resumed 
taking oral contraceptives as she would like to discuss with 
her primary care physician the implications of oral 
contraceptives with respect to her health.  

The examiner discussed pertinent findings from the veteran's 
service medical records.  The examiner commented that these 
records did not reveal any notation to Gynecology during the 
veteran's active service showing that she complained of 
persistent dysmenorrheal; nor were there any inquiries 
regarding options in place of oral contraceptives for 
treatment of her endometriosis.  The examiner reiterated that 
the veteran stated that she was treated with oral 
contraceptives during her entire active service, and the 
examiner added that the veteran did not have any other 
treatment prescribed for her endometriosis, including Danazol 
or "GNRH agonist, i.e., Lupron."  After an examination, the 
examiner provided a diagnosis of endometriosis by history 
with current symptoms that included dysmenorrheal and 
menorrhagia.  The examiner noted that other symptoms such as 
premenstrual mood swings, headache, and irritability, were 
suggestive of premenstrual dysphoric disorder.  The examiner 
added that the veteran was not currently receiving any 
treatment for endometriosis.

The examiner opined that the veteran's endometriosis did not 
advance beyond the normal progression during her active 
service as her symptoms were treated with oral contraceptives 
during service and she subsequently became pregnant after 
service.  The examiner noted that currently the veteran was 
not taking any medications for her condition except for 
Ibuprofen for dysmenorrheal.  The examiner re-emphasized that 
many of the veteran's current symptoms, specifically, mood 
swings, irritability, and headaches, were much more 
characteristic of premenstrual mood disorder and not 
endometriosis.

At the February 2005 travel board hearing, the veteran 
testified that prior to entering service, she experienced 
severe abdominal pain around the time when she ovulated, 
around the time of her period, and intermittently throughout 
the months with certain activities.  She also experienced 
fatigue and heavy bleeding during her periods.  She testified 
that she went to "Nabb Care" regularly during service for 
treatment as shortly after she entered service, she developed 
similar symptoms; she noticed a change in her symptoms in 
mid-1992.  She later clarified that prior to service, she 
underwent aggressive therapy with birth control pills during 
which time she did not have a period and consequently, she 
did not have any symptoms.  She maintained that during 
service she was placed on a regular regimen of birth control 
pills at which time her period returned and her symptoms 
increased in "the half to three-quarters of that first year 
that [she] was in."  

She testified that in her first year out of the service, she 
noticed that her symptoms had progressed to where her 
activities were quite limited.  She reported that she 
currently experienced symptoms from her endometriosis, 
especially around ovulation and during her period.  Symptoms 
included right-sided abdominal pain, fatigue, low back pain, 
painful intercourse, heavy periods, irregular periods, and 
bloating.  She testified that she was prescribed birth 
control pills after the birth of her last child, but due to 
her concerns of the long-term side effects, she declined to 
take the pills.  She contended that the birth control pills 
regulated her periods and controlled some of her symptoms so 
they were not as obvious but they were still apparent.  She 
maintained that her symptoms were predictable and she learned 
to live with them.  Lastly, she confirmed that Dr. G.C.'s 
opinion (set forth in the February 2003 letter discussed 
above) was based on information she provided her and not 
based on a review of her medical records; the service 
examiner acknowledged the same.  

In a June 2005 statement, the veteran's husband reported that 
he had known the veteran since 1997.  The husband discussed 
his observances of the veteran before and during her period, 
including her complaints of pain, discomfort, and fatigue.  

In a June 2005 letter, S.Y., Registered Nurse, reported that 
the veteran had been a patient of hers since June 2004.  S.Y. 
noted that the veteran had asked her to review her "military 
and current records" and provide a medical opinion.  S.Y. 
then noted that after reviewing the records that were 
provided to her, she observed that the veteran had been 
asymptomatic on oral contraceptives until 1993.  S.Y. 
maintained that the veteran's symptoms continued to increase 
until 1995/1996, when at that time, she was treated on an 
"acute basis for severe pelvic/abdominal cramping, and low 
back pain during her menstrual cycle."  S.Y. contended that 
the veteran had continued to have moderate to severe 
premenstrual/menstrual complaints since that time requiring 
anti-inflammatory agents.  S.Y. noted that it was her opinion 
that the veteran's condition was aggravated in service.  S.Y. 
maintained that the veteran's symptoms had been managed for 
more than seven years on oral contraceptives, but in 
1995/1996, her endometriosis worsened beyond the normal 
progression while on oral contraceptives in a very short 
period of time.  S.Y. concluded by noting that the veteran 
was treated by a non-VA primary care physician from 1996 to 
2004, that her symptoms improved only when she was pregnant, 
that she had had three successful pregnancies after which her 
symptoms recurred, that she had chosen not to resume oral 
contraceptives, and that she had tried to manage her symptoms 
of painful irregular menses, menorrhagia, low back pain, and 
fatigue with Ibuprofen and nutrition.  

In a June 2005 statement, the veteran reported that she was 
not currently taking any birth control pills.  She contended 
that birth control pills "never completely eliminated the 
symptoms."

 
Analysis

Every veteran is presumed to have been in sound condition at 
the time of acceptance for service, except for defects, 
infirmities, or disorders noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A.          § 1111 (West 2002); 
VAOPGCPREC 3-03.  

It is incontrovertible that service medical records show that 
the veteran entered service with endometriosis (described as 
mild).  Thus, the presumption of soundness as to this 
disability does not apply, and service connection may only be 
established if the evidence shows that this pre-existing 
disability was aggravated in service.

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R.      § 3.306(a) 
(2005).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b) (2005).  See 
Falzone v. Brown,                8 Vet.App. 398, 402 (1995) 
(providing that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service).

Dr. G.C. and nurse S.Y. maintain that the veteran's pre-
existing endometriosis was aggravated in service.  The April 
2004 VA examiner maintains that the veteran's pre-existing 
endometriosis did not advance beyond its normal progression 
during service.  The Board must first resolve whether the 
veteran's pre-existing disability underwent an increase in 
severity on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service, for purposes of assessing 
whether the presumption of aggravation attaches.   

The medical evidence shows that at the time the veteran 
entered service, her endometriosis was asymptomatic.  At that 
time, her treatment consisted of a regimen of birth control 
pills-specifically, Lo Ovral.  While on the pill, the 
veteran experienced minimal to no dysmenorrheal according to 
the October 1990 service medical record.  Thereafter, service 
medical records show that the veteran continued on a regimen 
of birth control pills (Lo Ovral) with no complaints 
documented.  Then, a July 1993 service medical record is 
significant for noting that the veteran was starting to 
experience mild symptoms of premenstrual syndrome and 
cramping, but no change in her current regimen of taking oral 
contraceptive pills was ordered.  Examinations, which 
included gynecological exams, conducted in 1994, 1995, and 
1996, show no relevant complaints and the veteran's continued 
use of Lo Ovral for control of her symptoms.  On June 26, 
1996, however, service medical records show that the veteran 
was seen in the emergency room for complaints of lower 
abdominal cramping for which Motrin was prescribed.  
Nonetheless, no change in her regimen of treating her 
endometriosis with oral contraceptive pills was indicated on 
a long-term basis. 

Dr. B.M.'s records dated the earliest after the veteran's 
discharge from service are particularly significant given the 
close proximity between when the veteran was treated for an 
exacerbation of her endometriosis in June 1996 and her 
subsequent discharge from service in July 1996.  Dr. B.M.'s 
records show no change in the regimen the veteran used to 
treat her endometriosis immediately after the veteran's 
discharge from service despite testimony from the veteran 
that she noticed a progression in her symptoms in her first 
year after service.  In fact, Dr. B.M.'s records show that in 
July 1998, two years after the veteran's discharge from 
service,  the veteran sought a letter from her confirming 
that her symptoms were not disabling (reportedly to allow her 
to continue to be deemed fit for the military).  At that 
time, it was noted that the veteran had discontinued use of 
oral contraceptive pills three weeks prior, which coincided 
with a recurrence of episodes of sharp right lower quadrant 
twinges.  Thereafter, the veteran continued to complain of 
sharp right lower quadrant twinges until the advent of her 
pregnancy.  

Thus, the April 2004 VA examiner's conclusion that the 
veteran's endometriosis did not advance beyond the normal 
progression in service because her symptoms were consistently 
treated with oral contraceptives throughout service and she 
subsequently became pregnant after service is entirely 
consistent with the medical evidence of record.  The Board is 
cognizant of an exacerbation of the veteran's endometriosis 
in June 1996, and perhaps in July 1993, but temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered 'aggravation 
in service' unless the underlying condition, as contrasted to 
the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  This means the base line against which the 
Board is to measure any worsening of a disability is the 
veteran's disability as shown in all of her medical records, 
not on the happenstance of whether she was symptom-free when 
she enlisted.  Green v. Derwinski, 1 Vet. App. 320, 323 
(1991).  It is the opinion of the April 2004 VA examiner that 
no change in the veteran's underlying condition, 
endometriosis, occurred in service.  

As for the opinions to the contrary of the April 2004 VA 
examiner, the Board finds Dr. G.C.'s conclusion that the 
veteran's endometriosis was aggravated in service 
unpersuasive as it is inconsistent with the evidence of 
record and it was made without the benefit of a review of the 
veteran's service medical records.  As between the April 2004 
VA examiner and nurse S.Y., the Board finds that the VA 
examiner's opinion is entitled to greater deference than 
nurse S.Y.'s opinion because the VA examiner has a higher 
degree of specialty in the field of gynecology.  Moreover, 
while S.Y. reviewed relevant records provided to her from the 
veteran pertaining to the veteran's treatment during service, 
S.Y.'s conclusion, like Dr. G.C.'s, is simply inconsistent 
with the evidence of record showing no permanent worsening of 
the veteran's endometriosis in service.  

Thus, the Board finds the April 2004 VA examiner's opinion 
dispositive on the question of whether the veteran's pre-
existing endometriosis underwent an increase in disability 
during service.  While the veteran is competent to testify as 
to any symptomatology experienced or observed at any time, it 
is the province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions 
as to diagnosis and causation. Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  Thus, the veteran's lay opinion cannot be 
accepted as competent evidence to the extent that it purports 
to establish that her disability underwent an increase in 
severity in service.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Accordingly, the Board finds that competent 
medical evidence shows that the veteran's pre-existing 
endometriosis underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  Therefore, the presumption of 
aggravation does not attach, and service connection for 
endometriosis is not warranted. 

As the preponderance of the evidence is against the veteran's 
claim, the "benefit of the doubt" rule is not applicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.     § 3.102 
(2005); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for endometriosis is denied. 



	                        
____________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


